Citation Nr: 1112818	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-36 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at a private facility on December 22, 2007.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 decision of a Department of Veterans Affairs (VA) Medical Center (VAMC).  A notice of disagreement was filed in September 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in August 2009.  


FINDINGS OF FACT

1.  The appellant received medical care at Helen Ellis Memorial Hospital on December 22, 2007.

2.  Service connection is in effect for residuals deviated nasal septum; however, the appellant was not seeking private medical treatment for a service-connected disability.

3.  The evidence does not reveal that VA approved a request for prior authorization for the medical services in question.

4.  Delay in treatment would have not been hazardous to life and health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private medical services the appellant received at Helen Ellis Memorial Hospital, on December 22, 2007, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.47, 17.120, 17.1000-17.1002, 17.1004 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA does not apply in the instant case as the relevant facts necessary for the determination to be made (i.e. the nature of the treatment the Veteran received, the nature of the Veteran's service connected disabilities) are not in dispute, and whether the Veteran is entitled to payment or reimbursement for the medical expenses in question is wholly a matter of interpretation of the pertinent statute and the regulatory provisions based on that statute.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In any event, the appellant was issued proper VCAA notice in June 2009, which provided notice of the information and evidence necessary to support his claim.

Criteria & Analysis

The appellant is seeking entitlement to payment for unauthorized medical expenses incurred on December 22, 2007.  Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility on December 22, 2007.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the appellant has never claimed that he had any prior authorization from VA for medical treatment at Helen Ellis Memorial Hospital on December 22, 2007.  Thus, this fact is not in dispute.

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a)  Care or services not previously authorized were rendered to a veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;

(3)  For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability;

(4)  For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The appellant does not meet all of the criteria of 38 C.F.R. § 17.120(a) because the care was not rendered for a service-connected disability or nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability.  Service connection has been established for residuals, deviated nasal septum, rated noncompensably disabling; however, there is no indication that the appellant was seeking treatment related to such disability.  Additionally, there was no evidence that the appellant was participating in a rehabilitation program.  Nor has the appellant alleged that his treatment was for any of these aforementioned purposes.  The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Consequently, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

As the appellant was not seeking care for his service-connected disability, the Veteran's claim must be considered under the Millennium Health Care and Benefits Act, Public Law 106-177, also known as the Millennium Bill Act.  This Act is effective May 29, 2000, and is codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008.  The statute found at 38 U.S.C.A. § 1725 was amended, effective October 10, 2008. Veterans Benefits Improvement Act of 2008, Pub. L. No. 110-389, § __, 122 Stat. 4145, __ (2008).  

Payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

Again, the criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson.

The definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A Fire & Rescue patient care report reflects that they arrive at the Veteran's home at 12:09 a.m. (0009) on December 22, 2007.  Upon arrival, he complained of left sided shoulder abdominal and hip pain.  He reported that he was hit by a pick-up truck approximately 24 hours prior.  He reported multiple syncopal episodes.  The Veteran was intoxicated and "chugged a beer" at the ambulance's arrival.  He requested to be transported to the hospital.  His vitals were within normal limits and he was attached to the monitor with no abnormalities.

Treatment records on file reflect that on December 22, 2007, at approximately 12:45 a.m. (0045), the appellant was transported via emergency medical services to the emergency room at Helen Ellis Memorial Hospital complaining that he had been "hit" or "run over" by a car.  It was noted that he was a pedestrian at the time of the accident.  The appellant reported to the medical provider that the incident occurred "yesterday" and "24 hours ago."  The treatment records reflect that he suffered a contusion of the hip, contusion of the shoulder, and a headache.  The treatment records also reflect at the time of admission he was intoxicated.  He was discharged the same day in stable condition.

In June 2009, a VA physician reviewed the claims folder and stated that the appellant's condition was non-emergent.  The examiner stated that per the appellant's own history, he indicated that the accident occurred 24 hours prior to his presentation to the emergency room.  The examiner stated that this was more than enough time to have made arrangements to go to Bay Pines VA Medical Center (VAMC), either the emergency room or the clinic, for further evaluation.  The examiner noted that the appellant was intoxicated indicating that the appellant felt his condition to be non-emergent given his drinking rather than immediately being evaluated after the alleged accident.  The VA physician determined that the treatment sought should not be authorized.

Per a statement from the appellant's sister, she asserts that the appellant was struck by a hit and run driver on December 21 and was unconscious for a lengthy amount of time.  When he awoke, he was disoriented and crawled home, collapsing several times along the way.  He went directly to bed and when he awoke he called his sister as he feared his hip was broken.  His sister requested emergency room services and they transported him to the hospital.  She stated that she told "the First Aid people" that the appellant was a Veteran, blind, and had no insurance.  She stated that he showed his Medicare and VA cards which the hospital did not want to see, and she believes he should have been sent to a VA hospital.  

Based on a review of the evidence, to include the treatment records, opinion of the VA physician, and lay statements from the appellant's sister, the Board does not find that the appellant's symptoms on December 22, 2007, presented a medical emergency such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  While the appellant's sister has reported that the appellant was unconscious following the incident and that he slept until he decided to seek medical treatment, the contemporaneous treatment records reflect that he waited 24 hours to seek medical treatment and was intoxicated at the time he sought treatment.  This does not suggest that the appellant was simply sleeping prior to calling for an ambulance and going to the hospital.  The contemporaneous reports of the appellant are more probative, since it recorded the specifics of the incident at the time of treatment.  Likewise, he was admitted to the hospital shortly after midnight on December 22, thus as the VA physician suggested there would have been ample time to arrange for VA emergency or clinical care following the accident and during the day/evening of December 21.  Moreover, the appellant was diagnosed with a contusion to his hip and shoulder, and a headache and was discharged the same day, thus he was not suffering from conditions in which a reasonable person might believe that a delay in seeking immediate medical attention would have been hazardous to life or health.  The appellant's sister has suggested that he should have been taken to a VA facility; however, emergency services was called who presumably took him to the closest medical facility.  Again, the Veteran had 24 hours after the incident to make arrangements to be transported to a VA facility, which he failed to do.

While the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that 'no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.'  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical care that the appellant received at Helen Ellis Memorial Hospital on December 22, 2007, under the provisions of 38 U.S.C.A. § 1725.  



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for medical care received at Helen Ellis Memorial Hospital on December 22, 2007, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


